Citation Nr: 0519180	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served with the Philippine guerillas from 
December 1942 to December 1945.  He died in October 1996.  
The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

This matter was remanded in July 2004 for additional 
development.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran's service-connected left upper extremity 
disability contributed to cause the veteran's death.  



CONCLUSION OF LAW

A service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310, 
3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of this favorable decision, discussion of the 
Veterans Claims Assistance Act is not necessary.  

Analysis

Law and Regulations:  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2004).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to an inservice injury or 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 492, 496 
(1992).

During the veteran's lifetime, service connection was in 
effect for residuals of a gunshot wound to the left arm and 
shoulder, and a 40 percent disability evaluation was 
assigned.  The veteran's claim of service connection for 
pulmonary tuberculosis was denied.  The veteran had no other 
service-connected disabilities.  

The Certificate of Death dated in October 1996 provides that 
the veteran's immediate cause of death was debility due to 
senility.  

A Medical Certificate dated in June 2001 from the veteran's 
private physician, Dr. Fatalla, stated that he treated the 
veteran for the two year period prior to his death.  The 
veteran complained of paralysis in the right upper and lower 
extremities.  He experienced loss of consciousness, and 
although after a few hours he recovered, he was unable to 
move his right upper and lower extremities.  The physician 
diagnosed a cerebrovascular accident secondary to 
hypertension.  The veteran remained bedridden.  His disorder 
was aggravated by senility, and he died in October 1996.  

Another Medical Certificate dated in April 2003 from Dr. 
Fatalla stated that he issued the veteran's Certificate of 
Death, and noted that the main cause of death was debility 
due to senility.  Dr. Fatalla opined that the gunshot wound 
that the veteran incurred could "only be a very little 
contributing factor to his debility."  

In another certification dated in July 2003 provided by Dr. 
Fatalla, it is noted that the veteran "was being service 
connected in battle injury has been materially contribution 
to cause his death."  

Subsequent to the Board's Remand in July 2004, a VA opinion 
was provided in July 2004 concerning the relationship between 
the veteran's death and his period of service.  In the July 
2004 report, the examiner noted the veteran's past medical 
history of a gunshot wound to the left shoulder and 
subsequent left upper arm paralysis in 1946.  From that time, 
the veteran was able to function with his right upper 
extremity until his cerebral vascular accident with 
hemiplegia two years prior to his death.  The examiner noted 
that the veteran's cerebral vascular accident and right-sided 
paralysis rendered him helpless, thereby requiring assistance 
for feeding and other personal self care activities.  The 
examiner further noted that it was not the veteran's left 
shoulder disability that produced his bedridden state and 
debility; rather, that his debilitation was caused by the 
cerebral vascular accident due to hypertension.  The examiner 
further remarked that even if the veteran were mentally 
alert, his service-connected left upper extremity paralysis 
likely contributed to his helpless state, since he had to be 
fed and cared for, although it was the complications common 
in bedridden patients that produced the deterioration in the 
veteran's medical condition.  

The Board finds that the preponderance of the evidence 
supports the appellant's claim.  Although Dr. Fatalla's April 
2003 statement indicated that the service-connected 
disability contributed "very little" to the veteran's fatal 
debility, his later statement indicated more of a 
contribution.  Indeed, this was corroborated by the VA 
opinion.  It's certainly clear that the veteran's service-
connected disability was not the primary cause of the 
veteran's death, the medical evidence indicates that it 
certainly contributed to his death.  In light of the 
veteran's right sided paralysis following his stroke, the 
veteran's left upper extremity paralysis "likely 
contributed" to his debility from which he died.  As such, 
the Board finds that service connection is in order for the 
cause of the veteran's death. 


ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


